Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lucas Haugh on February 25, 2022.
16.	(Currently Amended)  An illness detection and tracking computing system, comprising:
a plurality of temperature sensing probes, wherein each of the temperature sensing probes is configured to communicate with an associated mobile computing device; 
the illness detection and tracking computing system, wherein the illness detection and tracking computing system is in networked communication with each of the associated mobile computing devices, and wherein the illness detection and tracking computing system is to:
receive user data from each of over one thousand mobile computing devices via network communications, wherein the user data received from each of the over one thousand mobile computing devices comprises a geolocation of the respective mobile 
store the user data received from the over one thousand mobile computing devices in a data store, wherein the user of each respective mobile computing device is associated with a population node; 
based on the user data in the data store, determine in real-time incidences of fever-induced illness within the population node; 
generate an influenza forecast for a time interval based on the determined incidences of fever-induced illness;
subsequent to generation of the influenza forecast, receive user data over the time interval from a plurality of the mobile computing devices via network communications, wherein the user data received from each of the plurality of mobile computing devices comprises a geolocation of the mobile computing device, a user temperature reading as collected by the associated temperature sensing probe, and a time stamp associated with the temperature reading, wherein each the mobile computing devices is associated with the population node; 
determine in real-time incidences of fever-induced illness within the population node based on the user data received over the time interval; and
when the determined incidences of fever-induced illness within the population node exceeds the influenza forecast by a threshold amount, generate an illness signal for the population node, wherein the illness signal is available for consumption by a third-party application via network communications through an application programming interface of the illness detection and tracking computing system; and


20.	(Cancelled)  

Allowable Subject Matter
Claims 16-19, 21-24, 31-35 are allowed. Claims 1-15, 20 and 25-30 has been Cancelled. The prior art discloses telemedicine system and method as taught in Singh (2017/0061074) and integrated health data capture and analysis system as taught in Holmes (2011/0093249) and health issue detection and treatment system as taught by Zhao (2016/0113569).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of claim 16 recites “An illness detection and tracking computing system, comprising: a plurality of temperature sensing probes, wherein each of the temperature sensing probes is configured to communicate with an associated mobile computing device; the illness detection and tracking computing system, wherein the illness detection and tracking computing system is in networked communication with each of the associated mobile computing devices, and wherein the illness detection and tracking computing system is to: receive user data from each of over one thousand mobile computing devices via network communications, wherein the user data received from each of the over one thousand mobile computing devices comprises a geolocation of the respective mobile computing device, a user temperature reading of a user as   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626